DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The limitation “said imidazole being associated with a cross-linking co-agent” is indefinite.  The phrase “being associated with” can mean different things to different people.  It may mean that there is a chemical bond between the imidazole and the co-agent, or it may mean that the co-agent is completely optional and not a required component.  For the purpose of further examination, it is taken to mean that the cross-linking co-agent is present in the composition.
Regarding claim 13: The limitation “wherein the non-aromatic cyclic amine may be associated to at least one cross-linking co-agent” is also indefinite since “associated to” is not defined.  For the purpose of further examination, it is taken that the cross-linking co-agent is an optional component.
Regarding claim 19: Claim 19 recites the limitation "the elongated electrically conductive element" in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to change the dependency of claim 19 from claim 1 to claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fagrell et al. (US 2013/0220666).
Regarding claim 1: Fagrell et al. teaches an electrical device/cable (title) comprising a crosslinked layer (para. 6, 7) made of a composition comprising a polymer comprising one or more epoxy functions (abstract), a crosslinking agent such as an imidazole like 2-ethyl-4 methylimidazole, which has the claimed formula where R1 is hydrogen, R2 is ethyl, R3 is hydrogen and R4 is methyl. A mixture of more than one crosslinking agent is present (para. 36).
Regarding claim 2: Fagrell et al. teaches an electrical cable comprising an elongated electrically conductive element/wire (title, para. 19) surrounded by the layer (abstract) that has been crosslinked (para. 6).
Regarding claims 3 and 4: Fagrell et al. teaches a cable (title), which must include a termination (para. 343).
Regarding claim 5: Fagrell et al. teaches glycidyl ester groups such as maleate or itaconate of glycidyl (para. 166).
Regarding claim 6: Fagrell et al. teaches a non-aromatic cyclic diamine/cycloaliphatic ring polyamine such as menthendiamine or isophorone diamine (para. 160).
Regarding claims 10-13: Fagrell et al. teaches an amine functional co-agent having at least two reactive functions capable of reacting with the epoxy functions/isophorone diamine (para. 160). Also disclosed are anhydrides having at least two reactive functions (para. 162).
Regarding claim 14: Since the crosslinking co-agent in claim 13 is optional (“may be associated”), the dodecanedioic acid is an optional component.
Regarding claim 16: Fagrell et al. teaches a flame-retardant filler/additive (para. 226).
Regarding claim 17: Fagrell et al. teaches an insulation layer (para. 23).
Regarding claim 18: Fagrell et al. teaches a semiconductive layer (para. 23).
Regarding claim 19: Fagrell et al. teaches a power cable/elongated electrically conductive element surrounded by a semiconductor layer, followed by an insulation layer and an outer semiconductor layer (para. 44).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Swiatkowski (US 2011/0313103).
Regarding claim 1: Swiatkowski teaches an electrical device/switch gear (abstract) comprising a crosslinked/cured (para. 29) composition comprising a polymer comprising epoxy/glycidyl functions (abstract), a crosslinking agent such as an imidazole of the claimed formula (para. 7). Swiatkowski also discloses a crosslinking co-agent/anhydride (para. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fagrell et al. (US 2013/0220666) as applied to claim 1 set forth above. 
Regarding claims 7, 9, and 15: Fagrell et al. teaches the amount of the crosslinking agent to be at least 0.05 wt% to 8 wt% or less (para. 91-92), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of crosslinking agent and would have been motivated to do so since Fagrell et al. teaches it is an acceptable amount to achieve the disclosed invention. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swiatkowski (US 2011/0313103) as applied to claim 1 set forth above.
Regarding claim 8: Swiatkowski teaches the parts by weight ratio of the imidazole to the polymer based on glycidyl esters of 0.01:1 to 0.1:1 (para. 24), which converts to 1-10 parts by weight imidazole to 100 parts by weight polymer, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping amount of crosslinking agent and would have been motivated to do so since Swiatkowski teaches it is an acceptable amount to achieve the disclosed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767